227 F.2d 161
Glenn Dale ATKINS, Appellant,v.O. B. ELLIS, General Manager of the Texas Prison System, Appellee.
No. 15737.
United States Court of Appeals Fifth Circuit.
November 23, 1955.

Glenn Dale Atkins, in pro. per.
John Ben Shepherd, Atty. Gen. of Texas, for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Petitioner below, appellant here, a prisoner in custody under a state court sentence, sought habeas corpus relief therefrom. The district judge denied the petition and also refused to issue a certificate of probable cause, and the appellee, through the Attorney General of the State of Texas, has moved to dismiss the appeal on the ground that, in the absence of a certificate of probable cause as required by Section 2253, Title 28 U.S.C.A., this court is without jurisdiction to entertain the appeal. This being so, and neither the court nor any member thereof, upon an examination of the record, finding any basis for the issuance of such a certificate, the motion is granted and the appeal is dismissed.